The judgment of the Supreme Court was entered
Per Curiam.
Though the description of the parties to the deed in this case identifies the property as belonging to the partnership, yet the conveyance is to the persons named and their heirs and assigns, creating a legal title in joint-tenancy, while the judgment is against the same persons as individuals described in like manner as partners. The single bill being the act of each under hand and seal, the judgment necessarily became a charge upon the legal title thus existing with a right to sell it upon exemption. The case is not one of distribution between creditors, some partnership and some individual, and therefore claiming in diverse rights, but is between the plaintiff and terre-tenants. Clearly, the terre-tenants can set up no question of power over partnership assets, but taking the land as they do, by ordinary conveyances from the partners, as individuals joining in a deed, they take subject also to the liens against the property.
Judgment affirmed.